Election/Restrictions
Claims 1 and 3-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please rejoin claim 15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Wakizaka et al. (US 20130265529) and Horio et al. (JP 2014-059368).
Wakizaka discloses an optical film having a transparent support, hardcoat layer, and a low refractive index layer, wherein the low refractive index layer is formed from a binder material and at least two groups of inorganic particles that each may or may not be hollow.  The inorganic particles are a first group having a particle size of 40 to 60 nm and the second group has a particle size from 70 to 100 nm, wherein the first group is found at a content of 20% to 60% by mass and the second group is from 1.5% to 15%, resulting in  a ratio of 57 mass% : 43 mass% to 98 mass% : 2 mass%, which includes and encompasses the claimed range.  As shown in the Examples, the mass ratio as claimed is critical wherein specifically comparative examples 2 and 3 show values above and below the claimed range which show the resulting properties as not meeting the intended effect.  As such, the present claims are found to be allowable of Wakizaka.  Horio discloses an optical film comprising a substrate, hard coat layer, and a low refractive index layer, wherein the low refractive index layer comprises a binder and two groups of hollow particles.  However, Horio is silent to the claimed ratio.  Horio discloses that the amount of particles is from 30 to 160 parts by mass per 100 parts resin as a total.  As such, given that the present claims show a criticality for the ratio of particles, the claims are found to be novel and unobvious over the prior art of record and are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783